John I. Purtle, Justice, dissenting. I respectfully dissent from the view of my brethren. The present controversy presents a classic case where a trial judge should have refused to hear the plea or to sentence the defendant because of the appearance of impropriety. Even though the appellant and her attorney both expressly agreed that the trial judge should not disqualify, it would have been better for him not to pass sentence on his former client. Appellant and her attorney both thought he would be at least as lenient as the plea bargain offer. They were sadly mistaken. It is not enough that a trial judge be fair and impartial; he must also appear to be such. Farley v. Jester, 257 Ark. 686, 520 S.W.2d 200 (1975). The trial court should have voluntarily disqualified without request by the parties. Edmondson v. Farris, 263 Ark. 505, 565 S.W.2d 617 (1978). The court stated at the hearing: Gentlemen, I really feel uncomfortable about it because I am aware of Ms. Campbell’s extensive involvement with the law ... I will go ahead and do what I think the system requires and try to be as honest with Louise as I can under the system ... I will take her guilty plea and satisfy myself with this plea and transfer her to the Fifth Division ... or I’ll transfer the whole thing. At sentencing, the trial court said: Ms. Campbell, it would not have made any difference whether you had accepted the State’s recommendation or not. So it’s academic. If you had accepted it last week, I would not have. Ms. Campbell, you are a thief. The court has known you for a long time and we’re tired of you stealing from us. So, we’re going to put you away so we won’t have to worry about you for a while. It is hard to keep from wondering how much information about appellant the trial judge obtained as her lawyer and how much of this went into the sentence. Only the present crime and prior convictions would have been before another judge. If the court’s relationship with the appellant was unpleasant the sentence may have been different than if the relationship had been a pleasant one. For appearance only, I think the court erred. I would remand for re-sentencing before another court.